Exhibit 10.87

THIRTY-FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRTY-FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of March 28, 2006, is entered into by and among WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), BRAWN, LLC, a Delaware
limited liability company (“Brawn LLC”), HANOVER REALTY, INC., a Virginia
corporation (“Hanover Realty”), THE COMPANY STORE FACTORY, INC., a Delaware
corporation (“TCS Factory”), THE COMPANY OFFICE, INC., a Delaware corporation
(“TCS Office”), SILHOUETTES, LLC, a Delaware limited liability company
(“Silhouettes LLC”), HANOVER COMPANY STORE, LLC, a Delaware limited liability
company (“HCS LLC”), DOMESTICATIONS, LLC, a Delaware limited liability company
(“Domestications LLC”), KEYSTONE INTERNET SERVICES, LLC, a Delaware limited
liability company (“KIS LLC”), and THE COMPANY STORE GROUP, LLC, a Delaware
limited liability company (“CSG LLC” and, together with Brawn LLC, Hanover
Realty, TCS Factory, TCS Office, Silhouettes LLC, HCS LLC, Domestications LLC
and KIS LLC, collectively, “Borrowers” and each, individually, a “Borrower”),
HANOVER DIRECT, INC., a Delaware corporation (“Hanover”), CLEARANCE WORLD
OUTLETS, LLC, a Delaware limited liability company (“Clearance World”), SCANDIA
DOWN, LLC, a Delaware limited liability company (“Scandia Down LLC”), LACROSSE
FULFILLMENT, LLC, a Delaware limited liability company (“LaCrosse LLC”), D.M.
ADVERTISING, LLC, a Delaware limited liability company (“DM Advertising LLC”),
AMERICAN DOWN & TEXTILE, LLC, a Delaware limited liability company (“ADT LLC”),
and HANOVER GIFTS, INC., a Virginia corporation (“Hanover Gifts” and, together
with Hanover, Clearance World, Scandia Down LLC, LaCrosse LLC, DM Advertising
LLC and ADT LLC, collectively, “Existing Guarantors” and each, individually, an
“Existing Guarantor”), Hanover Direct Memberships, Inc., a Delaware corporation
(“HDMI, as hereinafter further defined) and Scandia Down Online, LLC, a limited
liability company (“Scandia Online”, as hereinafter further defined and together
with HDMI and Existing Guarantors, collectively, “Guarantors” and each,
individually, a “Guarantors”).

W I T N E S S E T H:

WHEREAS, Borrowers, Existing Guarantors and Lender are parties to the Loan and
Security Agreement, dated November 14, 1995, as amended by the First Amendment
to Loan and Security Agreement, dated February 22, 1996, the Second Amendment to
Loan and Security Agreement, dated April 16, 1996, the Third Amendment to Loan
and Security Agreement, dated May 24, 1996, the Fourth Amendment to Loan and
Security Agreement, dated May 31, 1996, the Fifth Amendment to Loan and Security
Agreement, dated September 11, 1996, the Sixth Amendment to Loan and Security
Agreement, dated as of December 5, 1996, the Seventh Amendment to Loan and
Security Agreement, dated as of December 18, 1996, the Eighth Amendment to Loan
and Security Agreement, dated as of March 26, 1997, the Ninth Amendment to Loan
and Security Agreement, dated as of April 18, 1997, the Tenth Amendment to Loan
and Security Agreement, dated as of October 31, 1997, the Eleventh Amendment to
Loan and Security Agreement, dated as of March 25, 1998, the Twelfth Amendment
to Loan and Security Agreement, dated as of September 30, 1998, the Thirteenth
Amendment to Loan and Security Agreement, dated as of September 30, 1998, the
Fourteenth Amendment to Loan and Security Agreement, dated as of February 28,
2000, the Fifteenth Amendment to Loan and

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

Security Agreement, dated as of March 24, 2000, the Sixteenth Amendment to Loan
and Security Agreement, dated as of August 8, 2000, the Seventeenth Amendment to
Loan and Security Agreement, dated as of January 5, 2001, the Eighteenth
Amendment to Loan and Security Agreement, dated as of November 12, 2001, the
Nineteenth Amendment to Loan and Security Agreement, dated as of December 18,
2001, the Twentieth Amendment to Loan and Security Agreement, dated as of March
5, 2002, the Twenty-First Amendment to Loan and Security Agreement, dated as of
March 21, 2002, the Twenty-Second Amendment to Loan and Security Agreement,
dated as of August 16, 2002, the Twenty-Third Amendment to Loan and Security
Agreement, dated as of December 27, 2002 (the “Twenty-Third Amendment to Loan
Agreement”), the Twenty-Fourth Amendment to Loan and Security Agreement, dated
as of February 27, 2003, the Twenty-Fifth Amendment to Loan and Security
Agreement, dated as of April 21, 2003, the Twenty-Sixth Amendment to Loan and
Security Agreement, dated as of August 29, 2003, the Twenty-Seventh Amendment to
Loan and Security Agreement, dated as of October 31, 2003, the Twenty-Eighth
Amendment to Loan and Security Agreement, dated as of November 4, 2003, the
Twenty-Ninth Amendment to Loan and Security Agreement, dated as of November 25,
2003, the Thirtieth Amendment to Loan and Security Agreement, dated as of March
25, 2004, the Thirty-First Amendment to Loan and Security Agreement, dated as of
July 8, 2004, the Thirty-Second Amendment to Loan and Security Agreement, dated
as of December 30, 2004, the Thirty-Third Amendment to Loan and Security
Agreement, dated as of March 11, 2005, and the Thirty-Fourth Amendment to Loan
and Security Agreement, dated as of July 29, 2005 (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the "Loan Agreement"), pursuant to which Lender has made loans and
advances to Borrowers;

WHEREAS, Borrowers and Existing Guarantors have requested that Lender (a) revise
the amounts of EBITDA that Borrowers are required to maintain in the first and
second fiscal quarters of the fiscal year ending December 30, 2006, (b) reduce
and revise the method of calculating the Interest Rate, (c) eliminate the annual
facility fee in the amount of $137,500, (d) so long as no Event of Default
exists and certain minimum amounts of Excess Availability are maintained, (i)
permit certain intercompany transactions as set forth herein, (ii) not require
the delivery of Collateral Access Agreements at premises under certain
conditions as set forth herein, (iii) limit the number of appraisals and field
exams of the Inventory and other Collateral as set forth herein, (iv) open and
close disbursement accounts at banks as set forth herein, and (v) permit the
incurrence of contingent indebtedness arising under surety bonds, (e) include
HDMI and Scandia Online as a Guarantor pursuant to the terms and conditions of
the Loan Agreement and the other Financing Agreements, as amended hereby, and
(f) agree to certain other amendments to and consents under the Financing
Agreements;

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such consents, amendments and agreements, and certain other
amendments to the Financing Agreements relating thereto, in each case subject to
the terms and conditions and to the extent set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

 

 

 

2

 

 

 


--------------------------------------------------------------------------------



 

 

Section 1.

Definitions.

1.1        Additional Definitions. As used herein or in any of the other
Financing Agreements, the following terms shall have the meanings given to them
below, and the Loan Agreement shall be deemed and is hereby amended to include,
in addition and not in limitation, the following definitions:

(a)        “Applicable Margin” shall mean, at any time, as to the Interest Rate
for Prime Rate Loans and the Interest Rate for Eurodollar Rate Loans, the
applicable percentage (on a per annum basis) set forth below if the Quarterly
Average Excess Availability for the immediately preceding fiscal quarter is at
or within the amounts indicated for such percentage:

 

Tier

 

Quarterly Average

Excess Availability

 

Applicable

Prime Rate

Margin

 

Applicable

Eurodollar

Rate Margin

 

1

 

$10,000,000 or more

 

 

0%

 

2.00%

 

2

 

Greater than or equal to $5,000,000 and less than $10,000,000

 

0%

 

2.25 %

 

 

3

 

 

Less than $5,000,000

 

.50%

 

2.50 %

 

; provided, that, the Applicable Margin shall be calculated and established
once, effective as of the first (1st) day of the second month of each fiscal
quarter, commencing with the fiscal quarter beginning on April 1, 2006 and shall
remain in effect until adjusted thereafter on the first (1st) day of the second
month of each fiscal quarter thereafter.

(b)        “Cash Management Products” shall mean any one or more of the
following types of services or facilities extended to Borrowers or Guarantors by
Lender or any Affiliate of Lender: (i) automated clearing house transactions;
(ii) cash management, including controlled disbursement and treasury services;
and (iii) establishing and maintaining deposit accounts.

(c)        “Encore” shall mean Encore Marketing International, Inc., a Delaware
corporation, and its successors and assigns.

(d)        “Encore Agreements” shall mean, collectively, (i) the Agreement,
dated as of March 15, 2006, between Hanover and Encore, and (ii) the Reseller
Agreement, dated as of March 21, 2006, between HDMI and Encore, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

 

 

 

3

 

 

 


--------------------------------------------------------------------------------



 

 

(e)        “Hanover 2005 Intercompany Transactions” shall mean, individually and
collectively, the contributions, assumption and transactions effected under the
Hanover 2005 Intercompany Transaction Agreements.

(f)         “Hanover 2005 Intercompany Transaction Agreements” shall mean,
collectively, the agreements, documents and instruments listed in Schedule 1
hereto and all related agreements, documents and instruments executed, delivered
or filed in connection with, or otherwise evidencing, each of the transactions
consented to in Section 3 hereof as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

(g)        “HDMI” shall mean Hanover Direct Memberships, Inc., a Delaware
corporation, and its successors and assigns.

(h)        “Interest Rate Protection Agreement” shall mean any interest rate
protection agreement, foreign currency exchange agreement, commodity purchase or
option agreement or other interest or exchange rate or commodity price hedging
agreements between any Borrower or Guarantor and Lender or any Affiliate of
Lender.

(i)         “Minimum Excess Availability” shall mean Excess Availability of not
less than $8,000,000 for fifteen (15) consecutive days and Excess Availability
or of not less than $2,000,000 at all times.

(j)         “Quarterly Average Excess Availability” shall mean, at any time, the
average of the aggregate amount of the Excess Availability for the immediately
preceding fiscal quarter based on the books and records of Lender reported to
Borrowers.

(k)         “Scandia Online” shall mean Scandia Down Online, LLC, a Delaware
limited liability company, and its successors and assigns.

1.2

Amendments to Definitions.

(a)        Guarantors. All references to the term “Guarantor” or “Guarantors” in
the Loan Agreement and the other Financing Agreements shall be deemed and each
such reference is hereby amended to include, in addition and not in limitation,
HDMI and Scandia Online.

(b)         Interest Rate. All references to the term "Interest Rate" in the
Loan Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby amended to mean the following:

(i)        Subject to adjustment as provided in clause (ii) of this definition
below:   

(A)

as to Prime Rate Loans, a rate equal to the Prime Rate, and

(B)        as to Eurodollar Rate Loans, a rate equal to two (2%) percent per
annum in excess of the Adjusted Eurodollar Rate (in each case, based on the
London

 

 

 

4

 

 

 


--------------------------------------------------------------------------------



 

Interbank Offered Rate applicable for the Interest Period selected by a
Borrower, or by Administrative Borrower on behalf of such Borrower, as in effect
two (2) Business Days prior to the commencement of the Interest Period, whether
such rate is higher or lower than any rate previously quoted to any Borrower or
Guarantor).

(ii)         Subject to clause (iii) of this definition below, effective as of
the first (1st) day of the second month of each fiscal quarter (commencing with
the quarter beginning on April 1, 2006), the Interest Rate payable by each
Borrower shall be increased or decreased, as the case may be, (A) as to Prime
Rate Loans, to the rate equal to the Applicable Margin for Prime Rate Loans on a
per annum basis in excess of the Prime Rate and (B) as to Eurodollar Rate Loans,
to the rate equal to the Applicable Margin for Eurodollar Rate Loans on a per
annum basis in excess of the Adjusted Eurodollar Rate as may be in effect from
time to time for any Interest Period.

(iii)       Notwithstanding anything to the contrary contained in clauses (i)
and (ii) of this definition, the Applicable Margin otherwise used to calculate
the Interest Rate for Prime Rate Loans and Eurodollar Rate Loans shall be the
highest percentage set forth in the definition of the term Applicable Margin for
each category of Loans (without regard to the amount of Quarterly Average Excess
Availability) plus Lender may, at its option, shall, as to Prime Rate Loans,
increase such rate to a rate two (2.0%) percent per annum above the Prime Rate
and, as to Eurodollar Rate Loans, increase such rate to a rate four (4.0%)
percent per annum above the Adjusted Eurodollar Rate at any time without notice
(A) for the period on and after (1) the date of termination or non-renewal of
the Financing Agreements until such time as all Obligations are indefeasibly
paid in full (notwithstanding entry of any judgment against a Borrower), or (2)
the date of any Event of Default, and for so long as such Event of Default
exists or is continuing, as determined by Lender and (B) on the Revolving Loans
at any time outstanding in excess of the of the aggregate amount of Revolving
Loans and Letter of Credit Accommodations to one or more Revolving Loan
Borrowers exceeds the amounts determined by Lender to be available pursuant to
the Revolving Loan Formulas, net of reserves and subject to the applicable
lending sublimits as to each Revolving Loan Borrower, and subject to the
Revolving Loan Limit as to all Revolving Loan Borrowers considered together
(whether or not such excess(es) arise or are made with or without Lender’s
knowledge or consent and whether made before or after an Event of Default).

(c)         Obligations. All references to the term “Obligations” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby amended to include, in addition and not in limitation, all
liabilities, indebtedness and obligations owing from any Borrower or Guarantor
to Lender now or hereafter arising (A) from or in connection with any Cash
Management Products and (B) under Interest Rate Protection Agreements.

1.3        Interpretation. All capitalized terms used herein and not defined
herein shall have the meanings given to such terms in the Loan Agreement.

 

 

 

 

5

 

 

 


--------------------------------------------------------------------------------



 

 

Section 2.

Amendments and Modifications to Loan Agreement.

 

2.1        Facility Fee. Section 2.7(b) of the Loan Agreement is hereby replaced
with the following:

“(d) [Intentionally Omitted]”

 

2.2        Appraisals and Field Exams. Section 6.15 of the Loan Agreement is
hereby deleted and replaced with the following:

“6.15

Appraisals and Field Exams.

(a) Borrowers shall, at Borrowers' expense, upon the request of Lender not more
than once during any twelve (12) month period so long as (i) Borrowers shall
have maintained the Minimum Excess Availability and (ii) no Event of Default
exists or has occurred and is continuing (A) deliver to Lender appraisals by the
Appraiser of any or all of the Inventory of Borrowers, in form, scope and
methodology acceptable to Lender, and including, but not limited to, a report as
to the Net Orderly Liquidation Value of the Inventory of Borrowers and (B)
permit Lender to conduct its field examination of the Inventory and the other
Collateral; provided, that, (1) if Borrowers fail to maintain the Minimum Excess
Availability, then upon the request of Lender, not more than once during any
three (3) months, or (2) at any time or times as Lender may request on and after
an Event of Default exists or has occurred and is continuing, Borrowers shall,
at Borrowers' expense, upon the request of Lender deliver such appraisals to
Lender and permit Lender to conduct such field exams.

(b) Upon Lender's request, Borrowers shall, at their expense, once in any
calendar year during the Term (excluding any such reports or appraisals
delivered in connection with the closing hereunder) and at any time or times as
Lender may request on or after an Event of Default, deliver or cause to be
delivered to Lender written reports or appraisals as to their Real Property or
Equipment, in form, scope and methodology acceptable to Lender and by an
appraiser acceptable to Lender.”

 

2.3

Collateral Access Agreements for Locations.

(a)        Notwithstanding anything to the contrary contained in the Loan
Agreement or the other Financing Agreements, subject to Section 2.3(b) hereof,
Borrowers and Guarantors shall not be required to deliver to Lender a Collateral
Access Agreement with respect to any location at which Borrowers or Guarantors
maintain any Collateral having a value of less than $5,000,000 so long as (i)
such Borrower or Guarantor sends Lender five (5) days prior written notice of
the intention of such Borrower or Guarantor to open such new location, (ii) no
Event of Default exists or has occurred and is continuing, and (iii) Borrowers
have maintained the Minimum Excess Availability; provided, that, Lender may
establish and maintain from time to time an availability reserve against the
amount of Revolving Loans and Letter of Credit

 

 

 

6

 

 

 


--------------------------------------------------------------------------------



 

Accommodations otherwise determined by Lender to be available to Revolving Loan
Borrowers under the Loan Agreement and the other Financing Agreements, to
reflect the amount of rent payable to the landlord, lessor or other third party
with respect to Eligible Inventory Locations for a period of three (3) months,
unless such landlord, lessor or other third party has agreed to waive in writing
in favor of Lender any right to payment of amounts owing to it.

(b)        If an Event of Default exists or has occurred and is continuing,
Borrowers and Guarantors shall deliver to Lender a Collateral Access Agreement
with respect to any location at which Borrowers or Guarantors maintain
Collateral. If Borrowers fail to maintain the Minimum Excess Availability,
within ten (10) days thereafter, Borrowers and Guarantors shall deliver to
Lender a Collateral Access Agreement with respect to any location at which
Borrowers or Guarantors maintain Collateral and Lender agrees to continue to
include the Inventory constituting Eligible Inventory at such Eligible Inventory
Location for such ten (10) days. Borrowers and Guarantors shall deliver to
Lender a Collateral Access Agreement with respect to any location at which
Borrowers or Guarantors maintain any Collateral having a value of less than
$5,000,000.

2.4

Intercompany Contributions and Disbursements.

(a)        Notwithstanding anything to the contrary contained in Sections 6.5,
6.6 and 6.9 of the Loan Agreement or the other Financing Agreements, Borrowers
and Guarantors may contribute, sell, transfer or assign assets and properties of
a Borrower or Guarantor to another Borrower or Guarantor so long as (i) such
Borrower or Guarantor sends Lender five (5) days’ prior written notice of the
intention of such Borrower or Guarantor to effect such contribution describing
the proposed transaction, (ii) no Event of Default exists or has occurred and is
continuing, (iii) Borrowers shall have maintained the Minimum Excess
Availability, (iv) in the case of any contribution of an asset from a Borrower
to another Borrower, any Collateral attributable to any Loans made to the
Borrower that is transferring such Collateral to the other Borrower, such Loans
shall be assumed by the Borrower that is the assignee of such Collateral, and
(v) in the case of any contribution of an asset from a Borrower to a Guarantor,
any Collateral attributable to any Loans made to the Borrower that is
transferring such Collateral to the Guarantor, (A) such Loans shall be repaid in
full in cash other immediately available funds on terms and conditions
acceptable to Lender or (B) such Guarantor shall be added as a Borrower on terms
and conditions acceptable to Lender.

(b)        Notwithstanding anything to the contrary contained in Sections 6.5,
6.6 6.9 of the Loan Agreement or the other Financing Agreements, Borrowers and
Guarantors may make payments of intercompany indebtedness owed by a Borrower or
Guarantor to another Borrower or Guarantor so long as (i) such Borrowers or
Guarantors send Lender five (5) days’ prior written notice of the intention of
such Borrowers or Guarantors to effect such contribution describing the proposed
payment, (ii) no Event of Default exists or has occurred and is continuing,
(iii) Borrowers shall have maintained the Minimum Excess Availability, (iv) such
payment shall constitute and be deemed a repayment of valid intercompany
indebtedness and (v) such payments remain subject to the terms and conditions of
the Intercompany Subordination Agreement.

 

 

 

 

7

 

 

 


--------------------------------------------------------------------------------



 

 

2.5

Surety Bonds.

(a)     Notwithstanding anything to the contrary contained in Section 6.3 or 6.4
of the Loan Agreement, Borrowers and Guarantors may incur Indebtedness, and
liens or encumbrances securing such Indebtedness, in connection with the
issuance of surety bounds on behalf of Borrowers and Guarantors in the ordinary
course of business of such Borrowers and Guarantors; provided, that:

(i) the amount of such Indebtedness for all Borrowers and Guarantors at any one
time shall not exceed $500,000 in the aggregate;

(ii) such Borrower or Guarantor send Lender five (5) days’ prior written notice
of the intention of such Borrowers or Guarantor to arrange for the issuance of
such surety bonds setting forth the amount of the proposed bond and a
description of the transaction,

(iii) no Event of Default exists or has occurred and is continuing, and

 

(iv) Borrowers shall have maintained the Minimum Excess Availability.

(b)        If at any time an Event of Default exists or has occurred and is
continuing or Borrowers fail to maintain the Minimum Excess Availability, Lender
may establish and maintain from time to time an availability reserve against the
amount of Revolving Loans and Letter of Credit Accommodations otherwise
determined by Lender to be available to Revolving Loan Borrowers under the Loan
Agreement and the other Financing Agreements, to reflect the amount of
Indebtedness arising in connection with the issuance of such surety bond, unless
the person issuing such surety bond has agreed to waive or subordinate in
writing in favor of Lender any right to payment of amounts owing to it.

2.6

Disbursement Deposit Accounts.

(a)     Notwithstanding anything to the contrary contained in Section 7(b)(iv)
of the Twenty-Third Amendment to Loan Agreement, Borrowers and Guarantors may
open and close deposit accounts that are disbursement accounts without
delivering to Lender a Deposit Account Control Agreement or arranging to name
Lender as the customer of such bank as provided by Section 7(b)(iv) of the
Twenty-Third Amendment to Loan Agreement; provided, that:

(i)         such deposit account is a disbursement account only and no
collections or proceeds of Collateral are remitted to such account;

(ii)         such Borrower or Guarantor maintains not greater than $500,000
individually and in the aggregate at any one time in all such account(s); 

(iii)        such Borrower or Guarantor sends Lender five (5) days’ prior
written notice of the intention of such Borrower or Guarantor to open such
disbursement account setting forth the name and address of the bank and the
purpose of the account and after such account is opened, sends Lender the number
of such account,

(iii)

no Event of Default exists or has occurred and is continuing, and

 

 

 

 

8

 

 

 


--------------------------------------------------------------------------------



 

 

(iv) Borrowers shall have maintained Excess Availability of not less $8,000,000
for fifteen (15) consecutive days and not less than $2,000,000 at all
times.        

(b)        If at any time an Event of Default exists or has occurred and is
continuing, Borrower shall comply with the provisions of Section 7(b)(iv) of the
Twenty-Third Amendment to Loan Agreement. If at any time Borrowers shall have
failed to maintain the Minimum Excess Availability, within ten (10) days
thereafter, Borrower shall comply with the provisions of Section 7(b)(iv) of the
Twenty-Third Amendment to Loan Agreement.

2.7        EBITDA. Section 6.31 (g) of the Loan Agreement are hereby replaced
with the following:

“(g) Hanover and its Subsidiaries shall not, as to any fiscal quarter during the
fiscal year 2006 of Hanover and its Subsidiaries and for each fiscal quarter
thereafter in any fiscal year thereafter, permit EBITDA of Hanover and its
Subsidiaries commencing on the first day of such fiscal year and ending on the
last day of the applicable fiscal quarter set forth below on a cumulative YTD
basis to be less than the respective amount set forth below opposite such fiscal
quarter end YTD period:

 

Fiscal Quarter

End YTD Periods

for Fiscal Year 2006  

 

Cumulative

Minimum EBITDA

 

(i)           January 1, 2006 through April 1, 2006

$400,000

(ii)         January 1, 2006 through July 1, 2006

$4,000,000

(iii)        January 1, 2006 through September 30, 2006

$9,600,000

(iv)        January 1, 2006 through December 30, 2006

$15,500,000”

 

2.8

Encore Collection Account.

(a)        Borrowers and Guarantors have informed Lender that under the
membership program arrangements between Hanover and Encore, Hanover has agreed
to arrange to have HDMI process sales of membership programs to Maryland
residents in accordance with the terms and conditions of the Encore Agreements
(as in effect on the date hereof). In connection with such processing by HDMI,
HDMI will act as the agent on behalf of Encore to collect amounts due to Encore
under the Encore Agreements and will maintain a collection account for such
purpose (the “Encore Collection Account”). HDMI has agreed to maintain the
Encore Collection Account, at the sole cost and expense of Encore, for the
purpose of collecting proceeds due to Encore arising from the sale of
memberships to Maryland residents to be collected by HDMI and remitted to Encore
in accordance with the terms of the Encore Agreements (as in effect on the date
hereof).

 

 

 

 

9

 

 

 


--------------------------------------------------------------------------------



 

 

(b)        Lender hereby agrees that notwithstanding anything to the contrary
contained in Section 2.9 of the Loan Agreement or Section 7(b)(iv) of the
Twenty-Third Amendment to Loan Agreement, HDMI shall be required to make the
Encore Collection Account a Blocked Account or obtain a Deposit Account Control
Agreement with respect to the Encore Collection Account so long as any amounts
remitted to or maintained in the Encore Collection Account do not constitute
Collateral.

Section 3.         Consents to Hanover 2005 Intercompany Transactions. Subject
to the terms and conditions contained herein and in the Loan Agreement and in
the other Financing Agreements, and notwithstanding anything to the contrary
contained in Section 6.5, 6.6 or 6.7 of the Loan Agreement, to the extent such
consent may be needed, Lender hereby consents, effective upon the earlier of the
date hereof or the effective date of the applicable transaction of the Hanover
2005 Intercompany Transactions, to the following transactions:

3.1        the contribution by CSG LLC of the intercompany receivable payable by
The Horn & Hardart Company, Inc. to CSG LLC in the amount of $330,025.73 and the
cancellation of indebtedness owed by Horn & Hardart Company, Inc. to CSG LLC in
the amount of $330,025.73 so long as such cancellation constitutes repayment of
valid intercompany indebtedness;

3.2        the contribution by CSG LLC of the intercompany receivable payable by
Hanover Realty to CSG LLC in the amount of $12,266,077.73 and the cancellation
of indebtedness owed by Hanover Realty to CSG LLC in the amount of
$12,266,077.73 so long as such cancellation constitutes repayment of valid
intercompany indebtedness;

3.3        the declaration and payment by Hanover Gifts to CSG LLC of a dividend
of in the amount of $175,000 in the form of an intercompany receivable payable
by CSG LLC to Hanover Gifts in the amount of $175,000 so long as such
intercompany receivable constitutes valid intercompany indebtedness and such
indebtedness is cancelled; and

3.4        the dissolution of LaCrosse LLC by reason of the merger of LaCrosse
LLC with and into CSG LLC, with CSG LLC as the surviving corporation of such
merger.

Section 4.         Assumption of Obligations; Amendments to Guarantees and
Financing Agreements. Effective as of the earlier of the date hereof or
effective date of completion of the Hanover 2005 Intercompany Transactions as to
the respective parties thereto:

4.1        Each of HDMI and Scandia Online hereby expressly (a) assumes and
agrees to be directly liable for all Obligations under, contained in, or arising
out of the Loan Agreement, the General Security Agreement, dated November 14,
1995, by Existing Guarantors (other than Hanover and Existing Borrowers) as of
as of such date, in favor of Lender, as heretofore amended (the “Subsidiary
General Security Agreement”) and the other Financing Agreements applicable to
all Guarantors and as applied to HDMI and Scandia Online as a Guarantor, (b)
agrees to perform, comply with and be bound by all terms, conditions and
covenants of the Loan Agreement, the Subsidiary General Security Agreement and
the other Financing Agreements applicable to all Guarantors and as applied to
HDMI and Scandia Online as a Guarantor with the

 

 

 

10

 

 

 


--------------------------------------------------------------------------------



 

same force and effect as if each of HDMI and Scandia Online had originally
executed and been an original Guarantor or Debtor, as the case may be, party
signatory to the Loan Agreement, the Subsidiary General Security Agreement and
the other Financing Agreements, and (c) agrees that Lender shall have all
rights, remedies and interests, including security interests in the Guarantor
Collateral granted pursuant to the Loan Agreement, the Subsidiary General
Security Agreement, and the other Financing Agreements, with respect to each of
HDMI and Scandia Online and its and assets with the same force and effect as if
each of HDMI and Scandia Online had originally executed and had been an original
Guarantor or Debtor, as the case may be, party signatory to the Loan Agreement,
the Subsidiary General Security Agreement and the other Financing Agreements,
and such agreements shall be deemed so amended.

4.2        The Guarantee and Waiver, dated November 14, 1995, executed by the
Existing Guarantors (other than Hanover and the Existing Borrowers) as of such
date, in favor of Lender, as heretofore amended (the “Subsidiary Guarantee”),
shall be deemed further amended to include each of HDMI and Scandia Online as an
additional Guarantor party signatory thereto. Each of HDMI and Scandia Online
hereby expressly (a) assumes and agrees to be directly liable to Lender, jointly
and severally with the other Guarantors signatories thereto and the Borrowers,
for all Obligations (as defined in the Subsidiary Guarantee), (b) agrees to
perform, comply with and be bound by all terms, conditions and covenants of the
Subsidiary Guarantee with the same force and effect as if each of HDMI and
Scandia Online had originally executed and been an original party signatory to
the Subsidiary Guarantee, and (c) agrees that Lender shall have all rights,
remedies and interests with respect to each of HDMI and Scandia Online and its
properties with the same force and effect as if each of HDMI and Scandia Online
had originally executed and been an original party signatory to the Subsidiary
Guarantee.

4.3        Each Guarantor and each of HDMI and Scandia Online as a Guarantor
pursuant hereto, hereby expressly and specifically ratifies, restates and
confirms the terms and conditions of the Subsidiary Guarantee in favor of Lender
and its liability for all of the Obligations (as defined in the Subsidiary
Guarantee), and all other obligations, liabilities, agreements and covenants
thereunder.

4.4        Each Guarantor, including, without limitation, each of HDMI and
Scandia Online, hereby agrees that all references to Guarantor or Guarantors or
other terms intended to refer to a Guarantor or Guarantors, such as Debtor or
Debtors, contained in any of the Financing Agreements are hereby amended to
include each of HDMI and Scandia Online and each other person or entity at any
time hereafter made a “Guarantor” under the Loan Agreement, as an additional
Guarantor or Debtor, or other appropriate term of similar import, as the case
may be.

Section 5.

Collateral.

5.1        Grant of Security Interest. Without limiting the provisions of
Section 4 hereof, the Loan Agreement and the other Financing Agreements, to
secure payment and performance of all Obligations, each of HDMI and Scandia
Online hereby grants to Lender a continuing security interest in, a lien upon,
and a right of set off against, and hereby assigns to Lender as security, all
personal and real property and fixtures, and interests in property and fixtures,
of HDMI and Scandia Online, whether now owned or hereafter acquired or existing,
and wherever located

 

 

 

11

 

 

 


--------------------------------------------------------------------------------



 

including without limitation the following (together with all other collateral
security for the Obligations at any time granted to or held or acquired by
Lender, collectively, the “Collateral”):

(a)

all Accounts;

(b)        all general intangibles, including, without limitation, all
Intellectual Property;

(c)

all goods, including, without limitation, Inventory and Equipment;

(d)

all Real Property and fixtures;

 

(e)        all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

(f)

all instruments, including, without limitation, all promissory notes;

(g)

all documents;

 

(h)

all deposit accounts;

 

(i)         all letters of credit, banker’s acceptances and similar instruments
and including all letter-of-credit rights;

(j)         all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (A) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (B) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (C) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (D) deposits by and property of Account Debtors or
other persons securing the obligations of Account Debtors;

(k)        all (A) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (B) monies, credit balances,
deposits and other property of HDMI or Scandia Online now or hereafter held or
received by or in transit to Lender or its Affiliates or at any other depository
or other institution from or for the account of HDMI or Scandia Online, whether
for safekeeping, pledge, custody, transmission, collection or otherwise;

(l)

all commercial tort claims;

 

(m)

to the extent not otherwise described above, all Receivables;

 

(n)

all Records; and

 

(o)

all products and proceeds of the foregoing, in any form, including

 

 

 

 

12

 

 

 


--------------------------------------------------------------------------------



 

insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

Notwithstanding the foregoing, the Collateral does not include any leasehold
interests of HDMI or Scandia Online in real property.

5.2        Acknowledgment. Each Borrower and Guarantor hereby acknowledges,
confirms and agrees that on the date hereof, the security interests in and liens
upon the assets and properties of each Borrower and Existing Guarantor in favor
of Lender shall continue to be, and the security interests in and liens upon the
assets and properties of HDMI and Scandia Online in favor of Lender shall be,
valid and perfected first priority liens and security interests.

Section 6.         Acknowledgment regarding Dissolution of LaCrosse LLC. Each of
Borrowers and Guarantors hereby acknowledges, confirms and agrees that, upon the
effectiveness of the dissolution of LaCrosse LLC consented to under Section 3.4
hereof:

6.1        CSG LLC, as the surviving corporation pursuant to the merger of
LaCrosse LLC with and into CSG LLC, has continued and shall continue to be
directly and primarily liable in all respects for the Obligations of LaCrosse
LLC arising prior to the effective time of such merger;

6.2        the dissolution of LaCrosse LLC shall not in any way limit, impair or
adversely affect the Obligations now or hereafter owed to Lender by any
continuing Borrower or Guarantor; and

6.3        Lender shall continue to have valid and perfected security interests,
liens and rights in and to all of the assets and properties owned and acquired
by CSG LLC as the surviving corporation of the merger of LaCrosse LLC with and
into CSG LLC. Such assets and properties shall continue to be deemed included in
the Collateral, and such security interests, liens and rights and their
perfection and priorities shall continue in all respects in full force and
effect.

Section 7.   Representations, Warranties and Covenants. Borrowers and Guarantors
represent, warrant and covenant with and to Lender as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a condition of the effectiveness of this Amendment
and a continuing condition of the making or providing of any Revolving Loans or
Letter of Credit Accommodations by Lender to Borrowers:

7.1        This Amendment and each other agreement or instrument to be executed
and delivered by Borrowers or Guarantors hereunder have been duly authorized,
executed and delivered by all necessary action on the part of Borrowers and
Guarantors which is a party hereto and thereto and, if necessary, their
respective stockholders (with respect to any corporation) or members (with
respect to any limited liability company), and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of
Borrowers or Guarantors, as the case may be, contained herein and therein
constitute legal, valid and binding obligations of

 

 

 

13

 

 

 


--------------------------------------------------------------------------------



 

Borrowers and Guarantors, as the case may be, enforceable against them in
accordance with their terms.

7.2        Neither the execution and delivery of the Hanover 2005 Intercompany
Transaction Agreements, nor the consummation of the transactions contemplated by
the Hanover 2005 Intercompany Transaction Agreements, nor compliance with the
provisions of the Hanover 2005 Intercompany Transaction Agreements, shall result
in the creation or imposition of any lien, claim, charge or encumbrance upon any
of the Collateral or Guarantor Collateral, except in favor of Lender pursuant to
this Amendment and the Financing Agreements as amended hereby.

7.3        Neither the execution and delivery of the Hanover 2005 Intercompany
Transaction Agreements, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof, (a) has violated or
shall violate any Bulk Sales Act, Bulk Transfer Act or Article 6 of the UCC, if
applicable, the Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as
amended, if applicable, or any Federal or State securities laws or any other law
or regulation or any order or decree of any court or governmental
instrumentality in any respect or (b) does, or shall conflict with or result in
the breach of, or constitute a default in any respect under any material
mortgage, deed of trust, security agreement, agreement or instrument to which
any of Borrowers or Guarantor is a party or may be bound, other than conflicts
or defaults under certain real estate leases, intellectual property licenses and
equipment leases, or (c) shall violate any provision of the Certificate of
Incorporation or Certificate of Formation, as applicable, or By-Laws or
Operating Agreement, as applicable, of any Borrower or Guarantor.

7.4        None of the membership interests in Scandia Online have been
evidenced by a membership certificate or other certificate, document, instrument
or security. All of the membership interests in Scandia Online (a) are noted in
the respective books and records of each such company, (b) have been duly
authorized, validly issued and (c) are fully paid and non-assessable, free and
clear of all claims, liens, pledges and encumbrances of any kind, except those
security interests existing in favor of Lender and those security interests
permitted by the Loan Agreement.

7.5        All of the outstanding shares of capital stock of HDMI have been duly
authorized, validly issued and are fully paid and non-assessable, free and clear
of all claims, liens, pledges and encumbrances of any kind, except those
security interests existing in favor of Lender and those security interests
permitted by the Loan Agreement.

7.6         As of the date hereof (i) Scandia Online is a limited liability
company, duly formed and validly existing in good standing under the laws of the
State of Delaware, and HDMI is a corporation, duly organized and validly
existing in good standing under the laws of the State of Delaware and (ii) each
of Scandia Online and HDMI (A) is duly licensed or qualified to do business as a
foreign limited liability company or foreign corporation, as the case may be,
and is in good standing in each of the jurisdictions set forth in Exhibit A
annexed hereto other than in any such jurisdiction which is designated as
“pending”, which are the all the jurisdictions wherein the character of the
properties owned or licensed or the nature of the business of Scandia Online or
HDMI makes such licensing or qualification to do business necessary and the

 

 

 

14

 

 

 


--------------------------------------------------------------------------------



 

failure to so qualify would have a material adverse effect on Scandia Online or
HDMI or on the rights and interests of Lender in the Collateral; and (B) has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted and will be conducted in the
future.

7.7        The assets and properties of each of HDMI and Scandia Online are
owned by it, free and clear of all security interests, liens and encumbrances of
any kind, nature or description, as of the date hereof, except those security
interests existing in favor of Lender and those granted pursuant hereto in favor
of Lender, and except for Liens (if any) permitted under Section 6.4 of the Loan
Agreement or the other Financing Agreements.

7.8        All actions and proceedings required by the Hanover 2005 Intercompany
Transaction Agreements, applicable law and regulation, have been or shall be
taken prior to the effectiveness of such transactions and all transactions
required thereunder have been and shall be, or will be duly and validly
consummated.

7.9        Neither the consummation of the transactions contemplated by the
Hanover 2005 Intercompany Transaction, nor the execution, delivery or filing of
the Hanover 2005 Intercompany Transaction Agreements or any other agreements,
documents or instruments in connection therewith, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
before the date hereof or upon the effectiveness of such mergers (i) has
violated or will violate any Federal or State securities laws, any State
corporation law, or any other law or regulation or any order or decree of any
court or governmental instrumentality in any respect, or (ii) does or will
conflict with or result in the breach of, or constitute a default in any respect
under any material mortgage, deed of trust, security agreement, agreement or
instrument to which any existing or former Guarantor or Borrower is a party or
may be bound, other than conflicts or defaults under certain real estate leases,
intellectual property licenses and equipment leases, or (iii) does or will
violate any provision of the Certificate of Incorporation or Certificate of
Formation, as applicable, or By-Laws or Operating Agreement, as applicable, of
any Borrower or Guarantor.

7.10      No action of, or filing with, or consent of any governmental or public
body or authority, other than the filing of UCC financing statements, and no
approval or consent of any other party, is required to authorize, or is
otherwise required in connection with, the execution, delivery and performance
of this Amendment.

7.11      All of the representations and warranties set forth in the Loan
Agreement as amended hereby, and the other Financing Agreements, are true and
correct in all material respects after giving effect to the provisions of this
Amendment, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct as of such date.

7.12      After giving effect to the waivers and consents set forth in this
Amendment, no Incipient Default or Event of Default exists or has occurred on
the date hereof.

 

 

 

 

15

 

 

 


--------------------------------------------------------------------------------



 

 

Section 8.   Conditions Precedent. Concurrently with the execution and delivery
hereof (except to the extent otherwise indicated below), and as a further
condition to the effectiveness of this Amendment and the agreement of Lender to
the modifications and amendments set forth in this Amendment:

8.1        Lender shall have received a photocopy of an executed original or
executed original counterparts of this Amendment by electronic mail or facsimile
(with the originals to be delivered within five (5) Business Days after the date
hereof), as the case may be, duly authorized, executed and delivered by
Borrowers and Guarantors;

8.2        Lender shall have received a photocopy of an executed original or
executed original counterparts of the Guarantee and Waiver by HDMI and Scandia
Online in favor of Lender with respect to the Obligations of Borrowers by
electronic mail or facsimile (with the originals to be delivered within five (5)
Business Days after the date hereof), as the case may be, duly authorized,
executed and delivered by Borrowers and Guarantors;

8.3        within sixty (60) days after the date hereof, Lender shall have
received, in form and substance satisfactory to Lender, from HDMI, a secretary’s
certificate evidencing the adoption and subsistence of corporate resolutions
approving the execution, delivery and performance by HDMI of this Amendment and
the agreements, documents and instruments to be delivered pursuant to this
Amendment;

8.4        within sixty (60) days after the date hereof, Lender shall have
received from HDMI (a) a copy of the Certificate of Incorporation for HDMI, and
all amendments thereto, certificated by the Secretary of State of its
jurisdiction of incorporation as of the most recent practicable date certifying
that each of the foregoing documents remains in full force and effect and has
not been modified or amended, except as described therein, (b) a copy of its
bylaws, certified by the Secretary of HDMI, and (c) a certificate from the
Secretary of HDMI dated the date hereof certifying that each of the foregoing
documents remains in full force and effect and have not been modified or
amended, except as described therein;

8.5        within sixty (60) days after the date hereof, Lender shall have
received from Scandia Online (i) a copy of its Certificate of Formation or
Articles of Organization, and all amendments thereto, certified by the Secretary
of State of the State of Delaware as of the most recent practicable date
certifying that each of the foregoing documents remains in full force and effect
and has not been modified or amended, except as described therein, (ii) a copy
of its Operating Agreement, certified by the Secretary or Assistant Secretary of
the company, and (iii) a certificate from its Secretary or Assistant Secretary
dated the date hereof certifying that each of the foregoing documents remains in
full force and effect and has not been modified or amended, except as described
therein;

8.6        within sixty (60) days after the date hereof, Lender shall have
received original good standing certificates (or its equivalent) from the
Secretary of State (or comparable official) from each jurisdiction where HDMI
and Scandia Online conducts business; and

8.7

each Borrower and Guarantor shall deliver, or cause to be delivered, to Lender a

 

 

 

 

16

 

 

 


--------------------------------------------------------------------------------



 

true and correct copy of any consent, waiver or approval to or of this
Amendment, which any Borrower or Guarantor is required to obtain from any other
Person, and such consent, approval or waiver shall be in a reasonably acceptable
to Lender; and

8.8        as of the date of this Amendment and after giving effect hereto, no
Incipient Default or Event of Default shall exist or have occurred.

Section 9.   Effect of this Amendment. This Amendment constitutes the entire
agreement of the parties with respect to the subject matter hereof, and
supersedes all prior oral or written communications, memoranda, proposals,
negotiations, discussions, term sheets and commitments with respect to the
subject matter hereof. Except as expressly provided herein, no other changes or
modifications to the Loan Agreement or any of the other Financing Agreements, or
waivers of or consents under any provisions of any of the foregoing, are
intended or implied by this Amendment, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent that any provision
of the Loan Agreement or any of the other Financing Agreements conflicts with
any provision of this Amendment, the provision of this Amendment shall control.

Section 10. Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Lender to effectuate the provisions and purposes of this
Amendment.

Section 11. Governing Law. The validity, interpretation and enforcement of this
Amendment whether in contract, tort, equity or otherwise, shall be governed by
the internal laws of the State of New York but excluding any principles of
conflict of laws or other rule of law that would cause the application of the
law of any jurisdiction, other than the laws of the State of New York. Without
in any way limiting the foregoing, the parties elect to be governed by New York
law in accordance with, and relying on (at least in part), Section 5-1402 of the
General Obligations Law of the State of New York.

Section 12. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

Section 13. Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties hereto.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

17

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first written.

 

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

/s/ Thomas Grabosky

Name:

Thomas Grabosky

 

Title:

Director

 

THE COMPANY STORE FACTORY, INC.

THE COMPANY OFFICE, INC.

By:

/s/ John Swatek

 

Name:

John Swatek

 

Title:

Senior Vice President and

 

Chief Financial Officer

 

BRAWN, LLC

 

SILHOUETTES, LLC

HANOVER COMPANY STORE, LLC

DOMESTICATIONS, LLC

KEYSTONE INTERNET SERVICES, LLC

THE COMPANY STORE GROUP, LLC

By:

/s/ Wayne P. Garten

Name:

Wayne P. Garten

 

Title:

Manager

 

 

By their signatures below, the

undersigned Guarantors acknowledge

and agree to be bound by the

applicable provisions of this

Amendment:

HANOVER DIRECT, INC.

By:

/s/ Wayne P. Garten

 

Name:

Wayne P. Garten

 

Title:

Chief Executive Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

CLEARANCE WORLD OUTLETS, LLC

SCANDIA DOWN, LLC

D.M. ADVERTISING, LLC

AMERICAN DOWN & TEXTILE, LLC

By:

/s/Wayne P. Garten

Name:

Wayne P. Garten

 

Title:

Manager

 

HANOVER GIFTS, INC.

By:

/s/Wayne P. Garten

Name:

Wayne P. Garten

 

Title:

Chairman

 

SCANDIA DOWN ONLINE, LLC

By:

/s/ Wayne P. Garten

Name:

Wayne P. Garten

 

Title:

Manager

 

HANOVER DIRECT MEMBERSHIPS, INC.

By:

/s/ Wayne P. Garten

Name:

Wayne P. Garten

 

Title:

Chairman

 

THE COMPANY STORE GROUP, LLC, successor

by merger to LA CROSSE FULFILLMENT, LLC

 

By:

/s/ Wayne P. Garten

Name:

Wayne P. Garten

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 